Appeal by the defendant from four judgments of the Supreme Court, Kings County (Kreindler, J.), all rendered February 3, 1981, convicting him of rape in the first degree (two counts), sodomy in the first degree (two counts), robbery in the second degree, assault in the second degree, and grand larceny in the third degree under indictment No. 2760/79; attempted robbery in the first degree, attempted robbery in the second degree, assault in the second degree, assault in the third degree, and criminal possession of a weapon in the fourth degree under indictment No. 2776/79; attempted robbery in the first degree and criminal possession of a weapon in the fourth degree under indictment No. 2777/ 79; and rape in the first degree, sodomy in the first degree, sexual abuse in the first degree, robbery in the first degree, robbery in the second degree, assault in the second degree (two counts), and criminal possession of a weapon in the fourth degree under indictment No. 2778/79, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defen*662dant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Bracken, Lawrence, Kooper and Sullivan, JJ., concur.